PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $2,553.62 plus interest for providing telephone services to respondent for which respondent did not remit payment of the Universal Service Fund charges at the time the invoices were rendered. In a Stipulation filed by the parties the respondent admits validity of the claim and that the parties agreed that respondent is due the amount of $2,553.62 plus interest as provided in the contract. Respondent also states that there were sufficient funds expired in the appropriate fiscal year from which the charges could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $2,553.62, but the Court denies any portion of the claim for interest since this was not a part of the award in the claim which is the precedent for the issue in the instant claim. See AT&T Corporation vs. Dept. of Administration, Claim No. CC-04-879, Opinion Issued April 27, 2006.
Award of $2,553.62.